In the Information Disclosure Statement of October 25, 2019, one reference was not considered because the copy lacks one of the illustrations (37 CFR § 1.98(a)(2); MPEP § 609.04(a)II).
The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent and grandparent applications should be updated.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claims 8-10, third line of each, “the body segment outer surface” lacks a proper antecedent basis.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,485,669 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are clearly set forth in said patent claims or, in the case of present claims 8-10, which have a broad interpretation (MPEP § 2111) because of the vagueness or indefiniteness as to the scope of .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grundei et al., DE 199 31 670 C1, which discloses a bone endoprosthetic body segment having a three-dimensional porous mesh capable (MPEP § 2114) of attaching tendon sutures (machine translation: page 4, last full paragraph).  Regarding claims 8-10, the body segment outer surface may be defined by various smooth and/or mesh portions along the proximal or distal part of the body segment, with “beneath” and “above” interpreted to mean proximal or distal relative to said outer surface.  Regarding claims 11-13, the body segment comprises threaded couplers 7 and 11, the coupler 7 having a taper between the threaded pin 10 and the resilient collar 9 (Figures 2-4).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grundei et al., DE 199 31 670 C1.  Regarding claims 14-15, a hexagonal recess within ball joint socket 8 would have been immediately obvious in order to engage a complementary shaped screw driver for effecting threaded engagement into an adjacent closure sleeve 6 (page 5, first full paragraph).
s 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ferguson, US 2003/0216809 A1, which discloses a bone endoprosthesis 10 including a body segment 14 comprising suture attachment features 38 for affixation of a ligament or tendon 30 (Figure 2; paragraphs 0023, 0024, 0033, etc.) and a porous mesh 34 adapted to encourage growth and infiltration of tendon collagen fibers to form an enthesis (paragraphs 0029, 0034, 0035).  Regarding claims 5-6, the porous mesh 34 may be of a cobalt-chrome material (paragraph 0029, last sentence; page 6, claims 2 and 5); attention is also directed to MPEP § 2113.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, US 2003/0216809 A1.  Since the Ferguson system is directed to “numerous other types of soft tissue (e.g., ligaments and tendons) at numerous joint locations throughout the body” (paragraph 0024), values within the claimed range would have been obvious under routine experimentation and/or analysis in order to optimize dimensions for soft tissue ingrowth and integration with porous mesh 34.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774